Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 21, 2022 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Eugene Kwon during a telephone interview on June 29, 2022.
The application has been amended as follows:
      	In the drawing:
Fig. 2, replace “3C” with – 31 --.
      	In Claim 1:
1. (Currently Amended) A voltage determinator comprising:
a voltage determination circuit configured to determine each inter-terminal voltage of a plurality of battery cells configuring a battery, and output a voltage obtained by amplifying the each determined inter-terminal voltage to a corrector in a separate body as a determination voltage; and
a coupler configured to connect the corrector and the voltage determination circuit in an alternating manner,
wherein the voltage determination circuit includes:
a voltage divider circuit configured to generate a DC voltage by dividing a
predetermined voltage, the DC voltage indicating characteristics of the voltage determination circuit; and
an A/D conversion circuit configured to generate a digital signal of the 
DC voltage as a characteristics signal by performing an A/D conversion on the DC voltage,
wherein the voltage determination circuit is configured to output a set voltage input from the voltage divider circuit to the coupler, and
the voltage determination circuit is configured to output the characteristics signal indicating characteristics of the voltage determination circuit to the corrector,
wherein the characteristics signal is based on the set voltage.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a voltage determinator comprising the voltage determination circuit is configured to output a set voltage input from the voltage divider circuit to the coupler, and the voltage determination circuit is configured to output the characteristics signal indicating characteristics of the voltage determination circuit to the corrector, wherein the characteristics signal is based on the set voltage input (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2014/0184178) discloses voltage determination circuit (100, Figs. 1, 2) comprising
a voltage divider circuit (Ra1, Ra2) to generate a DC voltage by dividing a predetermined voltage (VDD),
an A/D conversion circuit (110, Fig. 4) configured to generate a digital signal (Fig. 4) by performing an A/D conversion on the DC voltage (Fig. 4),
wherein the voltage determination circuit is configured to output a set voltage input from the voltage divider circuit to a control unit (130) (Fig. 4).
However, Kim et al. does not disclose the voltage determination circuit (100) is configured to output a set voltage input from the voltage divider circuit (Ra1, Ra2) to a corrector via a coupler.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 29, 2022